DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election with traverse of Group I comprising the manganese hypophosphite species in the reply filed on March 31, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies) and the prior art applicable to one invention would not likely be applicable to another invention. Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2021.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a nylon mixture having caprolactam units” is indefinite in that it is unclear as to whether the “caprolactam units” refer to polymerized units or to residual unreacted units.
In claim 1, it is unclear whether the “nylon mixture” is a mixture comprising more than one nylon.
In claim 1, it is unclear what the “processing” step b) entails.
In claim 9, the basis upon which the recited nylon contents are determined is not apparent.
In claim 11, it is unclear what components are melt polymerized.
In claim 15, it is unclear what is meant by “the RV build rate” which lacks express antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0009869 (Biedasek) in view of U.S. 8,722,844 (Facinelli).
Biedasek discloses a process for preparing a polyamide composition having a low residual (capro)lactam content comprising:
(a) pelletizing a reaction product including a polyamide having (capro)lactam units, water and unconverted (capro)lactam monomers having an initial relative viscosity and an initial (capro)lactam content; and
(b) further processing the pelletized polyamide to form a polyamide having a final relative viscosity and a final residual (capro)lactam content,
(e.g., abstract, [0019-0024], [0038-0042], examples, claims). Suitable polyamides include PA 6 (having caprolactam units) [0038], PA 6/66 (also having caprolactam units) [0040] and blends thereof [0042].
	In Examples 1-5, Biedasek discloses subjecting a pelletized polyamide 6 having a relative viscosity of 139 ml/g and a residual caprolactam content of 12.84% (meets applicants’ nylon having caprolactam units with an initial relative viscosity and an initial caprolactam content) to a solid-state post polymerization to produce a final polyamide having a higher relative viscosity and a lower residual caprolactam content [0120].  In essence, Biedasek’s working examples differ from the present claims in the meets applicants’ nylon mixture).  As to the second difference, from Facinelli it known that the presence of at least about 1 ppm of a phosphorus-containing catalyst during the solid state polycondensation of similar-such polyamide materials gives rise to a polyamide with increased viscosity and molecular weight (e.g., C1:50-67, C3:26-30).  Accordingly, it would have been within the purview of one having ordinary skill in the art to conduct the solid-state post polymerization of Biedasek’s nylon mixture comprising polyamide 6 in combination with an additional polyamide in the presence at least about 1 ppm of a phosphorus-containing catalyst (meets applicants’ catalyst composition and content thereof) in the interest of optimizing the increase of the final viscosity.
	As to claims 2, 13 and 14, Biedasek’s silence regarding  the delta end group level implicitly suggests that the pelletized polyamide can have any suitable delta end group level in accordance with the ultimate properties desired.
 	As to claim 3, Biedasek discloses an initial residual caprolactam content of 12.84% and final residual caprolactam contents of 0.04% or less [0120]. 
	As to claim 4, Biedasek discloses a final relative viscosity of at least 180 [0120].
	As to claims 5 and 10, Biedasek’s solid-state post polymerization is conducted at temperatures of 161 ˚C or higher for at least 60 hours [0118].

As to claims 7, 13 and 14, Biedasek’s final relative viscosity [0081] and final caprolactam content meet claimed requirements.
As to claim 8, Biedasek’s solid-state post polymerization is conducted “below the melting point of the polyamide” [0072] and, as such, given the exemplified solid-state post polymerization temperatures [0118], the polyamides would necessarily meet claimed melting points.
 As to claim 9, it would have been within the purview of one having ordinary skill in the art determine the appropriate contents of PA 6 relative to PA6/66 or PA 66 salts in accordance with the ultimate properties desired.
As to claim 11, Biedasek’s polyamide composition is melt polymerized (e.g., [0003], [0116]).
As to claim 12, suitable phosphorus-containing catalysts, per Facinelli (C2:64-C3:17) include applicants’ catalysts.
As to claim 15, it would have been within the purview of one having ordinary skill in the art to select the appropriate RV build rate.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765